Citation Nr: 0206422	
Decision Date: 06/17/02    Archive Date: 06/27/02	

DOCKET NO.  97-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for psoriasis vulgaris. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
June 1977.  Thereafter, he had service with the Arizona Army 
National Guard from July 1981 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied service connection for 
psoriasis vulgaris  

In March 2001, the Board initially considered this appeal and 
remanded the case to the RO for additional evidentiary 
development.  The development requested was completed to the 
extent possible, and the case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2.  Psoriasis was not present during service or for many 
years thereafter, and there is no medical evidence of a nexus 
between the veteran's skin disorder and any incident of 
active service or active duty for training.  


CONCLUSION OF LAW

Psoriasis vulgaris was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(22), 1131, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Board notes at the outset that, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations implementing 
that Act became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claim and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that VA has informed the veteran and 
representative of the evidence necessary to substantiate his 
pending claim for service connection for psoriasis.  Indeed, 
this case was remanded by the Board in March 2001 for further 
evidentiary development in accord with VCAA.  

Unfortunately, the veteran's service medical records are 
incomplete.  There is on file only a copy of the veteran's 
physical examination for service separation.  However, it is 
apparent from the file that multiple requests for these 
records have been made.  No additional records, however, have 
been discovered.  In October 1995, the RO received a memo 
indicating that three additional service medical records were 
being forwarded, but no additional records were received.  It 
was later determined that these records could not again be 
located.  There is on file a formal finding of unavailability 
of service medical records showing three attempts to locate 
them in 1995, 1999 and 2000.  Given these multiple attempts 
to obtain additional service medical records, the Board finds 
that it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile.  VCAA, supra; 38 U.S.C. § 5103A; see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

The Board is cognizant of the heightened duty to assist when 
service medical records cannot be located.  However, on 
remand, records of the veteran's service with the Arizona 
Army National Guard were received.  This included a National 
Guard Bureau Form 22 (similar to a DD Form 214) indicating 
that the veteran had service with the Arizona National Guard 
from July 1981 to July 1982.  His principal duty during this 
year of service was as a forklift operator.  The Arizona 
National Guard unit wrote that they had forwarded a complete 
copy of all documents in the veteran file, noting that there 
were no medical records for the veteran on file.  

Also as part of the requested development initiated by the 
Board's March 2001 remand, the veteran was to be contacted 
and requested to produce evidence and information needed in 
an attempt to reconstruct medical data.  Pursuant to the 
remand, in May 2001, the RO notified the veteran of the 
alternate sources of information he might use to demonstrate 
service-connected disability in the absence of service 
medical records.  Additionally, he was forwarded an NA Form 
13055, request for information needed to construct medical 
data and was requested to provide with as much detail as 
possible, a listing of all periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  He was given a period of 60 days to respond and 
was also given a point of contact with a phone number if he 
had any questions.  The veteran failed to respond with any of 
the requested information.  The RO followed up in its request 
for information with another letter to the veteran in 
September 2001 again requesting additional assistance from 
him in the development of evidence for his claim.  The 
veteran again did not respond.  These letters were sent to 
the veteran's known address and no letter was returned as 
undeliverable by the Post Office, and thus the veteran and 
his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The United States Court of Veterans Appeals for Veterans 
Claims has clearly noted that the duty to assist in the 
development of a claim is not exclusively a "one-way 
street."  If a veteran wishes help, he must cooperate.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Olson v. Principi, 
3 Vet. App. 480 (1992); and Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

It is clear that VA has made reasonable and repeated efforts 
to obtain all relevant service medical records from the 
veteran's period of active service and his following period 
of service with the Arizona National Guard.  Additionally, it 
appears that all post service VA and private treatment 
records relevant to the veteran's pending claim have been 
collected for review and there is no indication that there 
are any additional post service private or VA treatment 
records which have not been collected.  

Finally, in its March 2001 remand, the Board allowed the RO, 
in its discretion, to request a VA examination, "if it is 
determined that a reasonable possibility exists that an 
examination may substantiate entitlement to service 
connection for a skin disorder."  After completing all 
development possible as requested by the Board, the RO did 
not order such examination and the Board concurs with this 
decision.  As will be more fully discussed below, the 
evidence presently on file demonstrates that the veteran 
first sought and was provided treatment for a skin disorder 
in 1987, some 10 years after separation from active military 
service, and some five years after the veteran was separated 
from the Arizona National Guard.  The veteran's and his wife 
and sister have submitted statements to the effect that the 
veteran first manifested symptoms of a skin disorder during 
National Guard Service in 1981, but there is no clinical 
evidence which in any way corroborates these statements or 
causally relates psoriasis, first shown many years after 
service, to some incident of active service or active duty 
for training.  In the language of the operative provision of 
the VCAA, there is simply an absence of evidence 
demonstrating a reasonable possibility that the veteran's 
skin disorder may be associated with the veteran's military 
service.  Given the absence of any relevant findings recorded 
during service or for many years thereafter, and considering 
the normal skin examination performed at the time of the 
veteran's separation from service, such an opinion would be 
speculative at best.  There is no duty to provide a nexus 
opinion under such circumstances as there is nothing inn  the 
record recorded during or proximate to service for an 
examiner to link a skin disorder to.  The Board finds that 
all development required under VCAA has been completed.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty during active military service.  38 U.S.C.A. 
§ 1131.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
components or National Guard for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
"inactive duty for training" means duty in the Reserves other 
than full-time duty, special additional duty, or training 
other than active duty training.  See 38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).  To attain veteran's status for the 
purpose of establishing service connection for disability 
incurred while serving with a National Guard unit, it is 
necessary to show that a veteran incurred an injury or 
disease during a period of ACDUTRA, or an injury (but not 
disease) during INACDUTRA.  See 38 U.S.C.A. § 101(24); 
Paulson v. Brown, 7 Vet. App. 466, 469 (1995); Brooks v. 
Brown, 5 Vet. App. 484 (1993).  

Analysis:  Again, the veteran had active service from October 
1975 to June 1977.  The physical examination for separation 
from active service noted that the skin was normal and there 
was no notation of a skin disorder.  The veteran had service 
with the Arizona Army National Guard from July 1981 to July 
1982.  There are no medical records during this service and 
the available service personnel records do not reflect any 
time lost for medical reasons.

The veteran first filed his claim for service connection for 
psoriasis vulgaris in August 1995.  This was 18 years after 
he separated from active military service and 13 years after 
he separated from National Guard service.  At block 17 of his 
formal claim the veteran specifically stated that the date 
that his psoriasis began was "3/84."  

The earliest post-service records of medical treatment for 
the veteran are reflected in outpatient treatment records of 
the Tuba City, Arizona, Indian Medical Center.  In January 
1987, the veteran sought treatment for sores back in the 
hairline and other parts of the scalp.  He said that he had 
lesions in the past which had cleared.  Lesions were not 
reported at any location other than the scalp.  The veteran 
was provided topical treatment.  In August 1993, records from 
this facility indicate that beginning in November 1992, the 
veteran had sores appearing on his hands and arms.  In August 
1995, a private physician of the Tuba City Indian Medical 
Center wrote that the veteran had had psoriasis and skin 
problems documented by medical records at that facility since 
"1987."  

In June 1995, a private physician (RLH) wrote a letter to the 
veteran's treating physician at the Tuba City Indian Medical 
Center.  He wrote that he had seen the veteran that same 
month and that the veteran had a "12-year history of a 
progressive skin disease which began in 1984 on the scalp.  
It became much more severe in 1993."  His diagnosis was 
psoriasis vulgaris.  Accompanying this letter was a June 1995 
outpatient treatment record of a private clinic for skin 
disease which contains the veteran's report of a history of a 
progressive skin problem "since 1984-scalp."  

In September 1995, the veteran was provided with a VA 
dermatological examination.  At this time, the veteran told 
the VA physician that he first developed skin disease in July 
1981, during a two-week training period in the National 
Guard.  He reported that he did not pay any attention to the 
scalp lesions "when they first appeared in 6/83 in the 
beginning and then in 3/84, the spots got a lot larger, more 
prevalent."  He then reported that in 1990-91, he began 
getting a similar rash on his hand and by 1993, it included 
both hands and other parts of the extremities and trunk were 
involved.  At present, the skin disorder involved both hands, 
elbows, and forearms, small areas in the neck, trunk, and 
buttocks, and the right knee and ankle.  The diagnosis was 
psoriasis vulgaris.

In a statement received from the veteran in November 1996, he 
first stated that he had been seen for a skin condition 
shortly after entering active service in December 1975 and 
again in February or March 1976.  He repeated these 
statements in his VA Form 9 submitted the same month.  

In October 1999, a private physician examining the veteran 
and taking a history in conjunction with the U.S. Department 
of Labor, Office of Workers Compensation Programs, wrote 
(apparently based on the veteran's report) that "dermatitis 
began January, 1984."

In February 2001, the veteran and his wife testified at a 
personal hearing before the undersigned at the RO in Phoenix.  
The veteran stated that during a summer training in July 
1981, "I wasn't feeling good and I just left--I just left 
without telling [anybody] where I was going.  I just went 
home."  He said when he got home he started to itch.  He 
reported having "some rash on my arm, around my neck."  The 
veteran indicated that this complaint was not documented in 
National Guard records.  The veteran's wife testified that in 
July 1981, the veteran came home and wasn't feeling well and 
she later noticed some rash on his body.  She said the 
veteran "had a fever and he wasn't eating well at first."  
The veteran testified that the rash started on his scalp in 
"June '83."  He said he first sought medical treatment for 
his rash in January 1987 at the Tuba City Health Center.  
When asked about his statements of having initially had a 
skin problem during active service in 1975-76, the veteran 
initially said that the rash was the same type but then 
clarified that it was not the same:-"I imagine it's 
different."  He also said that his in-service rash involved 
his chest.  

In February 2001, the veteran's sister submitted a statement 
that in July 1981 the veteran came home early from National 
Guard Service "because he developed a skin rash and [was] 
unable to complete his training."  

It is clear that the veteran has a valid current diagnosis of 
psoriasis vulgaris.  The first competent clinical evidence 
showing treatment for this diagnosed condition is in 
contemporaneous clinical records of the Tuba City Indian 
Medical Center from January 1987, and this earliest treatment 
for a skin disorder is corroborated in a written statement 
from a physician employed at that facility.  This first 
clinical finding in 1987 notes the existence of sores in the 
hairline and other parts of the scalp but no other location 
on the veteran's body.  These first clinical findings were 
made 9 1/2 years after the veteran was separated from active 
service, and 4 1/2 years after the veteran was separated from 
the Army National Guard.  Other clinical evidence on file 
clearly reveals that psoriasis, which initially manifested 
only on the veteran's head and neck, later manifested in 
other areas.  Clinical records note lesions on the veteran's 
hands and arms reportedly commencing in November 1992.  More 
recent records show that these lesions have spread to other 
areas of the veteran's body.  

However, a preponderance of the evidence on file is against 
an award of service connection for this disorder because 
psoriasis is not shown to have manifested at any time during 
the veteran's active military service from 1975 to 1977 or 
during the veteran's period of National Guard Service from 
July 1981 to July 1982.  

The only evidence on file supporting a finding that psoriasis 
began during or as the result of service is the lay 
statements of the veteran, his wife, and sister.  However, 
while these individuals are competent to provide probative 
evidence regarding observable signs and symptoms of 
disability, as laymen, they are not competent to provide an 
opinion on the diagnosis or etiology of skin diseases, such 
as psoriasis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In his initial August 1995 claim seeking service connection 
for psoriasis, the veteran wrote that the onset of this 
disorder was in March 1984, which was 1 year and 8 months 
after he was separated from National Guard service.  In 
providing a history to a private physician (RLH) with the 
Northern Arizona Clinic for Skin Disease and Skin Cancer, the 
veteran also apparently told this physician that he had a 
history of progressive skin problems since 1984.  A June 1999 
medical record created in association with a clinical 
examination for workers' compensation also contains the 
veteran's reported history of dermatitis beginning in January 
1984.  It was not until the veteran's first VA dermatological 
examination in September 1995, that he first reported 
manifesting a skin disorder during a two-week training period 
in the National Guard in July 1981.  However, this report of 
examination also contains the veteran's statement that he 
noticed some small spots on his scalp in June 1983.  He said 
he did not pay any attention to the scalp lesions when they 
appeared in June 1983 but that in March 1984 those spots got 
a lot larger and more prevalent.  From 1984 to 1987, the 
lesions slowly started getting worse and he apparently first 
sought treatment in 1987.  Then, in statements submitted in 
November 1996, the veteran first reported having earlier 
manifested skin problems during active military service in 
December 1975 and again in February and/or March 1976.  The 
earliest and most consistent reports by the veteran are that 
a skin problem commenced in 1983-84, after all military 
service was completed.  

It is unfortunate that there are no service medical records 
available other than the veteran's separation examination 
report.  However, that separation examination contains no 
complaint or clinical finding of any form of skin disorder; 
the clinical evaluation of the veteran's skin was normal at 
that time.  The veteran reported that episodes early during 
active service were acute and transitory and indicates that 
the rash at that time was on his chest, a location that is 
not mentioned in subsequent records regarding psoriasis until 
VA examination in September 1995.  

While there are also no medical records available from the 
veteran's one-year of service with the National Guard, the 
veteran testified that he left training early without telling 
anyone and that he did not seek treatment for a skin rash 
during National Guard service, and that no record of this 
would be with the National Guard.  In this regard, it is 
noteworthy that the veteran indicated that he left a two-week 
period of ACDUTRA in July 1981, which is the initial month he 
was enlisted with the National Guard.  No personnel records 
on file from the remainder of his one-year Guard service 
reflect any time lost for any medical reasons.  At the 
personal hearing, the veteran indicated that when he first 
manifested skin problems during 1981 ACDUTRA, it included 
rash "on my arm."  Yet, the clinical evidence clearly 
demonstrates that in 1987, there was only skin rash about the 
head and scalp, and other clinical evidence does not 
demonstrate rash moving to the hands and arms until 
approximately 1992.  Also, during the personal hearing, the 
veteran's spouse testified that when her husband returned 
early from a period of ACDUTRA, he "had a fever and he wasn't 
eating well...."  However, there is no clinical evidence on 
file reflecting treatment of psoriasis or for fever or lack 
of appetite during the period of time in question.

The competent clinical evidence of record indicates that the 
veteran's psoriasis had its  onset in 1983 or 1984, well 
after the veteran was separated from all military service.  
In the absence of competent evidence demonstrating any causal  
relationship between the veteran's current confirmed 
diagnosis of psoriasis vulgaris and any incident, injury or 
disease of active service or active duty for training, the 
veteran's claim for service connection for psoriasis must be 
denied.  As a preponderance of the evidence is against the 
veteran's claim for service connection for psoriasis 
vulgaris, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001)..


ORDER

Entitlement to service connection for psoriasis vulgaris is 
denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

